MEMORANDUM**
Dickie Flenard Flowers appeals the district court’s judgment dismissing his 28 *997U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253, and we affirm.
We review de novo a district court’s decision to grant or deny a 28 U.S.C. § 2254 habeas petition, Clark v. Murphy, 331 F.3d 1062, 1067 (9th Cir.2003), and for clear error the district court’s findings of fact, McClure v. Thompson, 323 F.3d 1233, 1240-41 (9th Cir.2003).
The only issue Flowers raises on appeal is whether his trial counsel’s stipulation allowing a summary of evidence from a prior criminal trial to be read to the jury violated his Sixth Amendment right to effective assistance of counsel. We affirm for the reasons carefully detailed in the magistrate judge’s “Findings and Recommendations” of July 10, 2002.
AFFIRMED.

 This disposition is not appropriate for publi*997cation and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.